Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Keith Jurek (Reg. No. 75,850) on 03/09/2021.
The application has been amended as follows: 

1. (Currently Amended)  A headset display device comprising a central processor and a plurality of projector integrated circuits for each eye of a wearer of the headset display device, wherein each projector integrated circuit is coupled to the central processor, wherein each projector integrated circuit is configured to process image data and generate output image data for display, and wherein each projector integrated circuit comprises:
a plurality of first integrated circuits, each of the plurality of first integrated circuits comprising a light emitter array; and
a second integrated circuit coupled to the plurality of first integrated circuits, wherein the second integrated circuit (1) comprises a graphics processor configured to generate transformed image data correcting for geometrical or brightness distortions and (2) is configured to provide the transformed image data to the plurality of first integrated circuits, wherein the plurality of first integrated 

2.  (Original)  The headset display device of Claim 1, wherein:
the central processor is configured to receive, from a first rendering device, data for images to be displayed by the headset display device;
the headset display device is configured to process the received data using the plurality of projector integrated circuits; and
the plurality of projector integrated circuits are configured to produce, using the light emitter array of each projector integrated circuit, light based on the processed data.

3.  (Original)  The headset display device of Claim 2, wherein the headset display device further comprises a waveguide configuration; and
wherein the light produced by the light emitter array of each projector integrated circuit is directed through the waveguide configuration to a wearer of the headset display device.

4.  (Original)  The headset display device of Claim 2, wherein the data for images to be displayed by the headset display device is received from the first rendering device at a first rate and the received data is processed using the plurality of projector integrated circuits at a second rate, the second rate being greater than the first rate.

5.  (Original)  The headset display device of Claim 2, wherein the first rendering device is in wireless communication with the headset display device.

6.  (Original)  The headset display device of Claim 1, wherein the second integrated circuit is further configured to:
perform dithering or non-uniformity corrections on received image data prior to providing the transformed image data to the plurality of first integrated circuits for display.



8.  (Previously Presented)  The headset display device of Claim 1, wherein the plurality of first integrated circuits further comprise a backplane for the light emitter array that is configured to generate instructions for powering the light emitter array to cause light emitters of the light emitter array to produce light based on the transformed image data.

9.  (Original)  The headset display device of Claim 1, wherein the graphics processor is further configured to generate transformed image data based on a current viewpoint.

10.  (Original)  The headset display device of Claim 9, wherein the headset display device further comprises a movement sensor or orientation sensor; and
wherein the current viewpoint is determined based on data received from the movement sensor or orientation sensor.

11.  (Original)  The headset display device of Claim 1, wherein the geometrical or brightness distortions stem from a near eye display optical system of the headset display device.

12.  (Original)  The headset display device of Claim 1, wherein the graphics processor is further configured to apply geometric transformations to received image data to correct chromatic aberrations.

13.  (Original)  The headset display device of Claim 1, wherein the graphics processor comprises:
a transform block configured to determine, based on a current viewpoint, visibility information for virtual objects to be displayed in an artificial reality scene;

a display block configured to prepare determined color values for output to a display driver.

14.  (Original)  The headset display device of Claim 1, wherein each light emitter array is composed of monochrome light emitters.

15.  (Original)  The headset display device of Claim 1, wherein each light emitter array comprises µLEDs.

16.  (Original)  The headset display device of Claim 1, wherein the headset display device comprises four projector integrated circuits.

17.  (Canceled).

18.  (Currently Amended)  The headset display device of Claim 1 

19.  (Currently Amended)  A method comprising:
receiving, from a first rendering device, data for images to be displayed by a headset display device, wherein the headset display device comprises:
a central processor and a plurality of projector integrated circuits for each eye of a wearer of the headset display device, wherein each projector integrated circuit is coupled to the central processor, wherein each projector integrated circuit is configured to process image data and generate output image data for display, and wherein each projector integrated circuit comprises:
a plurality of first integrated circuits, each of the plurality of first integrated circuits comprising a light emitter array; and

producing, using the light emitter array of each projector integrated circuit, light based on the received data.

20.  (Currently Amended)  One or more computer-readable non-transitory storage media embodying software that is operable when executed to:
receive, from a first rendering device, data for images to be displayed by a headset display device, wherein the headset display device comprises:
a central processor and a plurality of projector integrated circuits for each eye of a wearer of the headset display device, wherein each projector integrated circuit is coupled to the central processor, wherein each projector integrated circuit is configured to process image data and generate output image data for display, and wherein each projector integrated circuit comprises:
a plurality of first integrated circuits, each of the plurality of first integrated circuits comprising a light emitter array; and
a second integrated circuit coupled to the plurality of first integrated circuits, wherein the second integrated circuit (1) comprises graphics processor configured to generate transformed image data correcting for geometrical or brightness distortions and (2) is configured to provide the transformed image data to the plurality of first integrated circuits, wherein the plurality of first integrated circuits are configured to output the transformed image data using the respective light emitter array; and
produce, using the light emitter array of each projector integrated circuit, light based on the received data.

Allowable Subject Matter
Claims 1-16 and 18-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375.  The examiner can normally be reached on Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SAHLU OKEBATO/           Primary Examiner, Art Unit 2625                                                                                                                                                                                             
3/10/2021